Opinion issued May 6, 2014




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                              ————————————
                               NO. 01-14-00169-CV
                             ———————————
                         CARLOS L. CORREA, Appellant
                                        V.
      GREATER NORTHSIDE MANAGEMENT DISTRICT, Appellee


                      On Appeal from the 334th District Court
                               Harris County, Texas
                         Trial Court Case No. 2011-06673


                           MEMORANDUM OPINION

      Appellant, Carlos L. Correa, attempts to appeal from the trial court’s

October 24, 2013 order granting appellee’s motion for summary judgment. We

dismiss the appeal.
      Harris County, on behalf of itself and the following county-wide taxing

authorities, the Harris County Department of Education, the Port of Houston

Authority of Harris County, the Harris County Flood Control District, the Harris

County Hospital District, City of Houston, Houston Independent School District

and the Houston Community College System (collectively, “Harris County”)

brought suit against Correa for recovery of delinquent taxes, penalties, interest, and

attorney’s fees. Appellee, Greater Northside Management District, intervened also

seeking relief against Correa for delinquent taxes, penalties, interest, attorney’s

fees, and costs. Correa filed counterclaims against Harris County and appellee.

      Subsequently, appellee filed a motion for summary judgment on its claims

asserting that it was entitled to relief as a matter of law. On October 24, 2013, the

trial court signed an order granting appellee’s motion for summary judgment.

Correa attempts to appeal this order.

      Generally speaking, appellate courts only have jurisdiction over appeals

from final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). To be

final, a judgment must dispose of all issues and parties in a case. Aldridge, 400
S.W.2d at 895. A summary judgment order is final for purposes of appeal only if it

either “actually disposes of all claims and parties then before the court . . . or it

states with unmistakable clarity that it is a final judgment as to all claims and all


                                          2
parties.” Lehmann, 39 S.W.3d at 192–93. “In the absence of express language

indicating that the trial court intended to dispose of all claims and parties and

render a final judgment, an order that adjudicates only [appellee’s] claims against

[Correa] and does not adjudicate [Correa’s] counterclaim[s] is not final.” Saldaña

v. Mata, No. 04-14-00010-CV, 2014 WL 667612, at *1 (Tex. App.—San Antonio,

Feb. 19, 2014, no pet.) (mem. op.) (citing Lehmann, 39 S.W.3d 192–93); see also

N.Y. Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 679–80 (Tex. 1990) (“In

the absence of a special statute making an interlocutory order appealable, a

judgment must dispose of all issues and parties in the case, including those

presented by counterclaim or cross action, to be final and appealable.”).

      Here, the trial court’s October 24, 2013 order does not mention Correa’s

counterclaims against appellee and appellee did not move for summary judgment

on Correa’s counterclaims.        The order also fails to state that it is final or

appealable.1 Cf. Sanchez, 799 S.W.2d at 679 (summary judgment that did not

dispose of counterclaim was not final and appealable).

1
      We note that on December 11, 2012 the trial court granted Harris County’s no
      evidence motion for summary judgment in favor of Harris County. In its order,
      the trial court stated it granted “all prayers prayed for by Plaintiffs in their Motion
      for Summary Judgment.” Unlike appellee, Harris County specifically requested in
      its summary judgment motion that Correa take nothing on his counterclaims
      against Harris County. Appellee’s motion for summary judgment, however, seeks
      no relief in regards to Correa’s counterclaims. Therefore, such claims still appear
      to remain pending before the trial court. Further, it also appears that no action has
      been taken on Correa’s petition for declaratory judgment filed in the underlying
      trial court case.
                                             3
      Further, in correspondence to the Court, Correa admits that the trial court

has not signed a final judgment and states that his notice of appeal filed on

February 24, 2014 is merely premature. “‘[T]here is nothing in Rule 27.1 or the

remainder of the Rules of Appellate Procedure that indicate, and the clear

implication is to the contrary, that a notice of appeal can be filed in anticipation of

an appeal that may be somewhere in the indefinite future.’” Dias v. Dias, No. 13-

11-00756-CV, 2012 WL 171913, at *2 (Tex. App.—Corpus Christi Jan. 19, 2012,

no pet.) (mem. op.) (quoting Ganesan v. Reeves, 236 S.W.3d 816, 817 (Tex.

App.—Waco 2007, pet. denied)); see also TEX. R. APP. P. 27.1 (prematurely filed

notice of appeal). Texas Rule of Appellate Procedure 27.1 does not require the

Court to docket and hold an appeal open until there is an appealable judgment or

order at some future date. Dias, 2012 WL 171913, at *2.

      Based on the foregoing, we conclude that the Court has no jurisdiction over

this attempted appeal. After being notified that this appeal was subject to dismissal

for want of jurisdiction, appellant did not adequately respond. See TEX. R. APP. P.

42.3(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); 43.2(f).

We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.


                                           4